                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

RICHARD BARRAS                                                       *
     Plaintiff,                                                      *
                                                                     *
        v.                                                           *      CIVIL ACTION

BATON ROUGE POLICE DEPARTMENT,
through the CITY of BATON ROUGE
       Defendant                    *
                                    *
*************************************

                                 NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. Section 1441, defendant, Baton

Rouge Police Department, through the City of Baton Rouge; remove the case styled Richard

Barras v. Baton Rouge Police Department, et al., bearing Civil Action No. 678,254, Section “26”,

on the docket of the 19th Judicial District Court for the Parish of East Baton Rouge, State of

Louisiana (“the State Court Proceedings”) to the United States District Court for the Middle

District of Louisiana on the following grounds:

        The Baton Rouge Police Department will not appear before the Court as it

is not a juridical entity with procedural capacity to sue or be sued, and is thus not a proper party

defendant herein.

I.      SUBJECT MATTER JURISDICTION

        This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §§1331 and

1367.




                                                  1
       A.        Plaintiff’s Petition Asserts a Federal Question

                                                  1.

       Petitioner, Richard Barras, alleges in Paragraph 2 of his Petition that defendant, without

cause, informed him he was under arrest and then began to, without reason, pistol whip him in the

face and head.

       Petitioner, Richard Barras, alleges in Paragraph 3 of his Petition that all of the injuries

sustained, including but not limited; to physical pain, mental anguish, residual dysfunction,

limitation of motion and physical impairment where a result of the negligent acts of the Baton

Rouge Police Department.

       Petitioner, Richard Barras, alleges in Paragraph 4 of his Petition that defendant, Baton

Rouge Police Department, battered the plaintiff, attempted to execute an unlawful arrest, failed to

maintain proper supervision over its officers, and failed to properly train its officers.

       Petitioner, Richard Barras, alleges in Paragraph 5 of his Petition that when the Baton Rouge

officers pursued an unlawful arrest and utilized excessive force, they were operating under the

course and scope of their employment as police officers for the City of Baton Rouge.



       A.        This Court Has Supplemental Jurisdiction Over Plaintiff’s State Law Claims

                                                  2.

       Pursuant to 28 U.S.C. §1367(a), this Court has supplemental jurisdiction over the

Petitioner’s state law claims as they form part of the same case or controversy under Article III of

the United States Constitution. Petitioner asserts claims against Defendants pursuant to Louisiana

Civil Code articles 2316, 2317, and 2320.




                                                  2
     II.    VENUE

                                                       3.

            The State Court Proceedings are pending in the Nineteenth Judicial District Court for the

     Parish of East Baton Rouge, State of Louisiana, which is encompassed and embraced by the United

     States District Court for the Middle District of Louisiana. Pursuant to 28 U.S.C. §§1391(b),

     1441(a), and 1443, venue in this Court is proper.

     III.   REMOVAL

                                                       4.

            This Notice of Removal is filed in compliance with 28 U.S.C. §1446.

                                                       5.

            Removal of this entire case is proper under 28 U.S.C. §1441(a) for the following non-

     exclusive reasons:

                 (A)       The civil action is one over which the district court may have original

                           jurisdiction as it is founded on a claim or right arising under the Constitution

                           or laws of the United States.

                 (B)       Jurisdiction over the claims and/or causes of action is conferred by 28 U.S.C.

                           §1331.

THE STATE COURT RECORD

                                                       6.

              Copies of all pleadings filed in the State Court Proceedings are attached hereto, and made

     part hereof. A list of all known documents included in the state record arranged by order of filing

     date is as follows:




                                                       3
            (A)    Plaintiff’s original and fax filed Request for Notice;

            (B)    Plaintiff’s original and fax filed Petition for Damage;

            (C)    Plaintiff’s fax filed Cover Letter;

            (D)    Louisiana Civil Case Reporting Form; and

            (E)    Service Information to Baton Rouge Police Department

                                                 7.

     Undersigned counsel hereby certifies that the copies attached to this Notice of Removal and

the list of documents contained in the paragraph above constitute, to the best of its knowledge, the

entire record on file with the Clerk of Court for the Nineteenth Judicial District Court.

                                                 8.

According to the state record, there are no pending motions and no hearings are scheduled.

V.     LIST OF PARTIES AND THEIR COUNSEL

                                                 9.

       A list of all attorneys involved in this case and the parties they represent are as follows:

 Attorneys                                            Parties
 G. Shelly Maturin, II(#26994)                        Richard Barrras
 3403 Patrick St., Suite B
 Post Office Box 1770
 Lake Charles, LA 70602
 Telephone: (337) 984-8020
 Facsimile: (225) 282-2974

 Candace B. Ford, Bar Roll No. 37686                  Baton Rouge Police Department through the City
 A. Gregory Rome, Bar Roll No. 21062                  of Baton Rouge.
 222 St. Louis Street
 Room 902
 Baton Rouge, LA 70802
 Telephone:(225) 389-3114
 Email: cford@brla.gov
 Email: grome@brla.gov




                                                  4
Undersigned counsel is admitted to practice before this Court.

       WHEREFORE, Defendants pray that this Notice of Removal be deemed good and

sufficient and that the State Court Proceedings be and are removed from the Nineteenth Judicial

District Court for the Parish of East Baton Rouge, State of Louisiana, to the United States District

Court for the Middle District of Louisiana.

                                                     Respectfully submitted,
                                                     Anderson O. “Andy” Dotson, III
                                                     Interim Parish Attorney

                                              By:    /s/ Candace B. Ford
                                                     Candace Ford, Bar Roll No. 37686
                                                     A. Gregory Rome, Bar Roll No. 21062
                                                     222 St. Louis Street
                                                     Room 902
                                                     Baton Rouge, LA 70802
                                                     Telephone:     (225) 389-3114
                                                     Facsimile:     (225) 389-5554
                                                     Email:         cford@brla.gov
                                                     Email:         grome@brla.gov




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing pleading was electronically

filed and served on all counsel of record via the Clerk of Court’s CM/ECF system, and by

transmitting same by facsimile and electronic mail, this 5th day of February, 2019.

                                          /s/ Candace B. Ford
                                          CANDACE B. FORD




                                                 5
